                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 5:19-cv-01055-VAP (MAA)                                           Date: August 26, 2019
Title       Michael Deon Little II v. Upland Police Department et al.



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                     Chris Silva                                            N/A
                    Deputy Clerk                                   Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):             Order to Show Cause Why This Case Should Not Be
                                       Dismissed for Want of Prosecution

         On July 8, 2019, the Court issued an Order Dismissing Complaint Pursuant to Federal Rule
of Civil Procedure 8 (“Rule 8”). (“Order,” ECF No. 8.) The Court ordered Plaintiff Michael Deon
Little (“Plaintiff”), no later than August 7, 2019, to either file a First Amended Complaint (“FAC”)
that complies with Rule 8 or advise the Court that Plaintiff does not intend to file a FAC. (Id. at 4.)
The Court explicitly cautioned Plaintiff that “failure to timely file a FAC, or timely advise the
Court that Plaintiff does not intend to file a FAC, will result in a recommendation that this
action be dismissed for failure to prosecute and/or failure to comply with court orders
pursuant to Federal Rule of Civil Procedure 41(b).” (Id.)

        To date, Plaintiff has filed neither a FAC nor a Notice of Dismissal of the action. (A Notice
of Dismissal form is attached to this order.) Plaintiff is ORDERED TO SHOW CAUSE by
September 25, 2019 why the Court should not recommend that the case be dismissed for want of
prosecution. See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1. If Plaintiff files a FAC or a Notice of
Dismissal on or before that date, this Order to Show Cause will be discharged, and no additional
action need be taken.

       Failure to comply with this order will result in a recommendation that this action be
dismissed for failure to prosecute and/or failure to comply with court orders pursuant to
Federal Rule of Civil Procedure 41(b).

It is so ordered.



CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. 5:19-cv-01055-VAP (MAA)                                  Date: August 26, 2019
Title      Michael Deon Little II v. Upland Police Department et al.


Attachment
Notice of Dismissal (CV-09)




CV-90 (03/15)                       Civil Minutes – General                      Page 2 of 2
